[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                April 11, 2007
                              No. 06-15653                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                D. C. Docket No. 06-00024-CR-4-SPM-WCS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSE LUIS LEDESMA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (April 11, 2007)

Before DUBINA, CARNES and HILL, Circuit Judges.

PER CURIAM:

     Gwendolyn Spivey, appointed counsel for Jose Luis Ledesma, has moved to
withdraw from further representation of the appellant and has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Ledesma’s convictions and sentences are AFFIRMED.

Ledesma’s motion to stay proceedings is DENIED.




                                          2